           Case 1:19-cv-01320-SLC Document 69 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHRISTIAN CORDERO,

                                Plaintiff,

         -v-
                                                              CIVIL ACTION NO.: 19 Civ. 1320 (SLC)
UNITED STATES OF AMERICA,
                                                                            DISCOVERY ORDER
                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Before the Court is Defendant’s Letter-Motion (the “Motion” (ECF No. 66)) to compel

Plaintiff to execute two medical releases (the “Medical Releases”), and Plaintiff’s response to the

Motion (ECF No. 67).

         Having reviewed the parties’ submissions and having heard the parties’ arguments during

the discovery conference held today, July 29, 2021, the Court GRANTS the Motion and ORDERS

Plaintiff to provide to Defendant the executed Medical Releases by August 2, 2021.

         By August 9, 2021, the parties shall file a joint letter certifying the close of discovery. The

parties are referred to the Court’s Pretrial Procedures for Consent Cases outlined in the Court's

Individual Practices.

         The Clerk of Court is respectfully directed to closed ECF No. 66.

Dated:          New York, New York
                July 29, 2021
                                                        SO ORDERED.



                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge
